


Exhibit 10.30




ALPHA AND OMEGA SEMICONDUCTOR LIMITED
2011 EXECUTIVE INCENTIVE PLAN
The following is a summary of the operation of the Executive Incentive Plan (the
“Plan”)
established by Alpha and Omega Semiconductor Limited (the “Company”) for the
2011 calendar year.
Participants
Executive officers and Vice Presidents reporting to the Chief Executive Officer.
Performance Bonus
Participants are eligible to receive a bonus based on the level of attainment of
pre-specified corporate performance goals. The Company's compensation committee
establishes the performance goals to be attained.
Performance Goals
The corporate performance goals for the 2011 calendar year are revenue and
operating income (after bonus payout). The amount of bonus earned is based 50%
on revenue achieved and 50% on operating income achieved; however, there is no
payout under either goal if the operating income is below 90% of target.
Target Bonus Awards
The Company's compensation committee establishes the bonuses payable based on
the level of attainment of the corporate performance goals. The target bonuses
for each named executive officer for the 2011 calendar year are as follows:
Chief Executive Officer and Executive Vice President of Marketing and Product
Lines, 80% of base salary; Chief Financial Officer and Chief Operating Officer,
50% of base salary; Chief Accounting Officer, 40% of base salary. Based on level
of performance attained, actual bonus payouts can range from 40% to 200% of base
salary for the Chief Executive Officer; 40% to 120% of base salary for the
Executive Vice President of Marketing and Product Lines; 30% to 100% of base
salary for the Chief Financial Officer and Chief Operating Officer; and 20% to
100% of base salary for the Chief Accounting Officer.
Payment of Bonus
A portion of the bonus is payable following the end of the first 6 months of
2011 calendar year based on achievement of performance goals for such
semi-annual period. The bonus payable based on full-year performance is then
reduced by the bonus amount paid with respect to such semi-annual period. In the
event that Company performance declines in the second half of the year such that
no annual bonus would be payable for the calendar year based on calendar year
performance, the participant is not required to repay any bonus payment received
based on the performance for the first 6 months of the year. The participant
must remain in employment with the Company through the last day of the
performance periods to receive a bonus for that period.




